DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  In line 1, “Suspension” should be deleted and replaced with “A suspension”.  Appropriate correction is required.
Claims 2-11 are objected to because of the following informalities:  In line 1, “Suspension” should be deleted and replaced with “The suspension”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  In line 1, “Monitoring” should be deleted and replaced with “A monitoring”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 1, “Elevator” should be deleted and replaced with “An elevator”.  Appropriate correction is required.
Claim 3 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 and 2.  See MPEP § 608.01(n).  Accordingly, the claim 3 has not been further treated on the merits.
Claim 4 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1 to 3.  See MPEP § 608.01(n).  Accordingly, the claims 4-5 have not been further treated on the merits.
Claims 6-9 and 11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims “one of the proceeding claims”.  See MPEP § 608.01(n).  Accordingly, the claims 6-11 have not been further treated on the merits.
Claims 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 1 to 10.  See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Is more susceptible to damaging during operation – claim 2
A third connector – claim 4, 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The clear 112 errors outlined below is not intended as a comprehensive list, a full revision of all the claims is necessarily 
What is the relationship between the “electrically conductive load bearing cords” introduced in claim 1, lines 1-2 and the “cords” introduced in claim 1, line 5 and the “a group of cords” introduced in claim 1, line 8 and the “a single cord” introduced in claim 1, line 10?  Are all the cords identified load bearing cords – and a subset of the “electrically conductive load bearing cords”?  What structure is being claimed?  
In claim 2, line 2, the limitation “is more susceptible to damaging during operation” is vague and indefinite.  Why is this more susceptible to damage?  What structure is inferred by this limitation, and what is required by the art to satisfy this limitation?  What structure is being claimed?
In claim 12, line 6, the limitation “wherein each pin of one of the first and second connections” is vague and indefinite.  Does the second connection comprise pins?  What structure is being claimed?

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-11 and 13 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “Suspension member arrangement for an elevator, comprising: a suspension member including a plurality of electrically conductive load-bearing cords commonly embedded in an electrically isolating matrix material; a first connector and a second connector attached to the suspension member and electrically contacting cords within the suspension member in a contacted end region thereof; wherein the first connector electrically contacts and electrically interconnects in parallel a group of cords comprising a plurality of directly neighboring cords; and wherein the second connector electrically contacts a single cord not comprised in the group of cords.”
None of the references of the prior art teach or suggest the elements of the elevator component as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator component in the manner required by the claims.

Claim 12 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 12, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “Monitoring arrangement for monitoring a suspension member of an elevator, the arrangement comprising:  a first connector and a second connector, wherein at least the first connector comprises a plurality of pins being electrically connected with each other, wherein each pin of one of the first and second connectors is configured for penetrating a matrix material of the suspension member, wherein the pins of the first connector are configured for electrically contacting a group of cords comprising a plurality of directly neighboring cords comprised in the suspension member, and wherein the second connector comprises at least one pin and is configured for electrically contacting a single cord not comprised in the group of cords; a voltage source for applying alternating voltages to the first and second connectors, respectively; and a voltage analyser for analysing a superposition voltage resulting upon applying the first and second alternating voltages to the first and second connectors, respectively, after transmission of the voltages through the cords contacted by the first and second connectors.”
None of the references of the prior art teach or suggest the elements of the elevator component as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator component in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654